DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the remarks and amendments filed on 8/22/22. Claims 2-6 have been canceled. Claims 8 and 9 have been newly added. Claims 1 and 7 have been amended. Claims 1 and 7-9 are pending rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “comprising a multilayer structure in which a polymer nonwoven fabric holding or containing piezoelectric ceramic particles and a polymer resin sheet containing piezoelectric ceramic particles are stacked such that at least one layer of the polymer nonwoven fabric is included”, and the claim also recites “wherein each of two main surface sides of the multilayer structure is the polymer resin sheet, the multilayer structure has a 3-2 structure, 4-3 structure, 5-4 structure, or 6-5 structure when represented by an n-m structure, where n is the number of layers of polymer resin sheets and m is the number of layers of polymer nonwoven fabrics” which is the narrower statement of the range/limitation.  As can be gleaned from the above, the first clause allows for a 1-1 structure or a 2-1 structure, but the second clause then negates these structures. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato “Processing and energy-harvesting ability of (Na,K)Nb)3 particle-dispersed fibrous polyvinylidene fluoride multilayer composite”.
1.	Regarding Claims 1 and 7-9, Kato discloses a fibrous PVDF (corresponds to claimed nonwoven fabric) with piezoelectric ceramic particles dispersed in said fabric with a PVA sheet (corresponds to claimed resin sheet) stacked over in alternation it in the form of a multilayer composite (Title, Abstract). Furthermore, Kato discloses that said PVA can also be mixed with said piezoelectric ceramic particles (Page 183, Right-column). When the laminate includes one layer of said PVDF/piezoelectric ceramic particles fabric, this laminate is similar to a laminate in which one layer of a PVA/piezoelectric ceramic particles sheet is laminated on each of two principal surfaces of PVDF/piezoelectric ceramic particles fabric. Thus, it is recognized that the laminate including one layer of PVDF/piezoelectric ceramic particles fabric inherently has the same power generation amount or more as that of a laminate in which a layer of a PVA/ piezoelectric ceramic particles sheet is laminated on each of two principal surfaces of PVDF/piezoelectric ceramic particles fabric. This meets the limitations of instant Claims 1 and 8. Moreover, Kato discloses a 4-sheet-3-fabric (4-3 structure) and a 2-3 structure (corresponds to claimed structure of instant Claim 8) in which PVDF/piezoelectric ceramic particles fabric (corresponding to polymer nonwoven fabric) and a PVA/piezoelectric ceramic particles sheet (corresponding to a polymer resin sheet) are alternatingly laminated; as is being claimed in instant Claims 1 and 8. Also, Kato discloses a 10 micron PVDF/piezoelectric ceramic particles fabric having a volume of piezoelectric ceramic particles ranging up to 50% (Fig. 1). Likewise, 50 vol% of piezoelectric ceramic particles were mixed into said PVA sheet (Page 185, right-column). It can be gleaned from Fig. 1 that the PVA sheet also bears a similar thickness as the PVDF nonwoven fabric thickness. Lastly, Kato discloses using electrospinning and pressing to make the afore-described composite (Abstract), as is being claimed in instant Claims 7 and 9. Although not all these claimed limitations are taught by Kato in a single embodiment, it would nevertheless be expected for one of ordinary skill in the art to try the explicit disclosures and suggestions, of Kato, in an effort to improve existing piezoelectric devices through manipulative experimentation as is well-known in the art.
Response to Arguments
Applicant's arguments filed 8/22/22 have been fully considered but they are not persuasive. 
Applicants state: “However, Kato does not disclose the relationship between the stacking structure and power output. Specifically, Kato has only shown that in the multilayer structure such a 4-3 structure and a 2-3 structure, alternating structure plays an important role in improving tensile characteristic, but does not disclose any comparison of the power output of these multilayer structures.”
The Examiner respectfully submits that this claimed feature regarding the relationship between the claimed multilayer structure and power output is considered to be a property of said multilayer structure: So long as the composition and structure are the same as that being claimed, then the properties will be expected to be inherently found. As such, given that Kato discloses substantially the same composition and structure being claimed, it would follow that it should fulfill this claimed relationship of power output.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        September 1, 2022